Citation Nr: 0412017	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
maxillary sinusitis, currently rated as 10 percent disabling, 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1994.  Other active service consisting of three years, nine 
months, and three days is noted.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In January 2004, the veteran failed to appear for a scheduled 
hearing with a Judge from the Board sitting in Washington 
D.C.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of maxillary sinusitis are manifested by 
complaints of headaches, sinus discomfort, and chronic nasal 
congestion; symptoms demonstrating three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting are not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
10 percent for residuals of maxillary sinusitis are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, § 4.97, Diagnostic Code 6513 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation for Maxillary 
Sinusitis

In a December 2002 rating decision, the veteran was granted 
service connection for maxillary sinusitis.  The veteran was 
assigned a noncompensable (zero percent) rating for his sinus 
disability under Diagnostic Code 6513, effective from October 
2, 2002.  In the December 2002 rating decision, the RO 
determined that the veteran's sinus disability had pre-
existed service but was aggravated beyond natural progression 
during active service.  The veteran filed a notice of 
disagreement requesting an increased disability rating for 
his service-connected residuals of maxillary sinusitis in 
March 2003.  

During the course of his appeal, in a June 2003 rating 
decision, the RO assigned a 10 percent rating under 
Diagnostic Code 6513, effective from the date of original 
service connection claim on October 2, 2002.  The veteran 
filed a formal appeal in July 2003.  The veteran's appeal for 
a higher rating remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2003).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's maxillary sinusitis. In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted a distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  In this claim, the RO 
assigned a noncompensable (zero percent) rating for the 
veteran's residuals of maxillary sinusitis and then increased 
the rating to 10 percent, both effective from the date of the 
claim on October 2, 2002.  The Board will evaluate the level 
of impairment due to the disability throughout the entire 
time of the claim as well as consider the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran contends that his sinus disability is more severe 
than currently evaluated, and that an increased evaluation 
should be assigned.  After a review of the evidence, the 
Board finds that the evidence does not support the assignment 
of an increased rating for his sinus disability.

The veteran's service-connected residuals of maxillary 
sinusitis are currently rated as 10 percent under Diagnostic 
Code 6513.  

Under Diagnostic Code 6513, a 10 percent evaluation is 
warranted for sinusitis when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 30 percent evaluation is 
assigned when there are three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non- 
incapacitating (episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation, the maximum schedular rating, is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  In 
a note that accompanies the provision, an incapacitating 
episode of sinusitis is defined as an episode that requires 
bed rest and treatment by a physician.  See 38 C.F.R. 4.97, 
Diagnostic Code 6513 (2003).  

The veteran's service medical records show that he listed 
sinusitis and sinus trouble on his medical history enlistment 
report dated in August 1984.  Upon further review of the 
service medical records, it is noted that the veteran was 
treated multiple times during active service for sinus 
congestion, sinusitis, headaches, and upper respiratory 
infections from 1985 to 1990.    

VA outpatient treatment records dated in June 2002 showed 
that the veteran complained of a sinus headache, post nasal 
drip with a duration of a week, sneezing, dizziness, and 
congested ears.  It was noted that the veteran had a tender 
right maxillary sinuses and paranasals with a swollen left 
turbinate.  A diagnosis of barosinusitis was listed in the 
June 2002 treatment record.  A November 2002 treatment note 
showed that the veteran complained of progressive sinus 
discomfort with dark mucous and a slightly elevated 
temperature.  It was noted that the veteran was suffering 
from a cold and that the veteran was prescribed azithromycin 
for a 5-day duration.  In an additional April 2003 VA 
treatment note, it was detailed that the veteran had called 
complaining of sinus pressure with intermittent throbbing 
which had lasted six days in duration and had not been 
relieved by taking over the counter sinus medication.  A 
diagnosis of chronic sinusitis was listed in a May 2003 
treatment note.  The examiner noted that the veteran suffered 
from mild to moderate chronic rhinorrhea as well as allergic 
rhinitis.  

In a May 2003 VA examination report, the veteran complained 
of symptoms including chronic nasal congestion and headaches.  
It was noted in the report that the veteran had never 
undergone surgery, a sinus X-ray or CT scan regarding his 
sinus disability.  The examiner listed an impression of 
possible allergic rhinitis but stated that there was no 
evidence of any acute or chronic nose or sinus disease 
observed during the May 2003 examination.  A May 2003 limited 
sinus CT scan report noted that the veteran had very minimal 
mucosal thickening at a few of his ethmoid air cells 
bilaterally with impacted molar roots visualized at the 
inferior aspect of the left maxillary antrum.    

The Board notes the veteran's complaints of chronic sinusitis 
and headaches that sometimes cause him to miss work depending 
on their severity.  The veteran also noted in an April 2003 
statement that he had been prescribed additional antibiotic 
treatment for his residuals of maxillary sinusitis in 
December 2002 or January 2003, and this was noted by the VA 
examiner who saw him in May 2003.  However, the medical 
record in this case, which consists of contemporaneous 
outpatient treatment notes as well as a VA examination do not 
document the level of disability described in the rating 
code.  Three or more incapacitating episodes of sinusitis 
requiring prolonged antibiotic treatment have not been shown 
during the course of any year.  The record shows no evidence 
of any prolonged antibiotic treatment.  Additionally, the 
records do not reflect that the veteran has ever received 
more than one course of antibiotic treatment in recent years.  
Additionally, the records do not reflect that he has 
experienced more than six non incapacitating episodes of 
sinusitis which were characterized by headaches, pain and 
tenderness of the affected sinus and purulent discharge or 
crusting after repeated surgeries (the record shows he has 
never undergone surgery for sinusitis).  

The Board acknowledges the veteran's complaints associated 
with his service-connected sinusitis and his belief that they 
warrant the receipt of a higher evaluation.  However, this is 
not borne out by the medical record and the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his sinus disability. His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 4.97 with respect to the 
current severity of his sinus disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the veteran qualify as competent lay evidence. Competent lay 
evidence is any evidence not requiring that the proponent 
have specialized education, training, or experience. Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2003). Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. See 38 C.F.R. § 
3.159(a)(1) (2003).

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 10 percent rating under 
Diagnostic Code 6513.  Competent medical evidence of record 
shows that the veteran had four episodes during the past year 
from June 2002 to June 2003 where he sought treatment from a 
physician.  However, none of these episodes required 
prolonged antibiotic treatment.  In the November 2002 VA 
treatment note, the veteran was prescribed azithromycin for 
only a five-day duration.  In fact, the May 2003 VA 
examination report noted that the veteran had no evidence of 
any acute or chronic nose or sinus disease at that time.  
Evidence of record also does not show that the veteran 
suffers from more than six non-incapacitating episodes of 
sinusitis a year with symptoms like headache, pain, and 
purulent discharge or crusting.  In addition, the veteran's 
service-connected residuals of maxillary sinusitis also do 
not warrant the assignment of a 50 percent rating under 
Diagnostic 6513, as he has never had any surgery for his 
current service-connected sinus disability.  The Board finds 
that an increased evaluation for the veteran's service-
connected residuals of maxillary sinusitis is not warranted.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected disability of maxillary 
sinusitis.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown.  In 
addition, it has not been shown that the service-connected 
sinus disability has required frequent periods of 
hospitalization or produce marked interference with the 
veteran's employment.  For these reasons, the assignment of 
an extraschedular rating for the veteran's maxillary 
sinusitis disability is not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for residuals of 
maxillary sinusitis.  The veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, the RO sent the veteran multiple letters in 
November 2002 and April 2003 as well as issued a statement of 
the case (SOC) dated in June 2003, which notified the veteran 
of the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The November 2002 and April 2003 letters 
as well as June 2003 SOC issued by the RO also explicitly 
informed the veteran about the information and evidence he is 
expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board notes that the November 2002 letter was sent to the 
veteran before the RO's December 2002 rating decision that is 
the basis of this appeal.  In addition, the April 2003 letter 
addressing the veteran's claim for entitlement to an 
increased evaluation was also sent to the veteran before the 
RO's June 2003 rating decision that occurred during the 
course of this appeal.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the April 2003 letter as well as the June 2003 
SOC issued by the RO to the veteran included notice that the 
appellant had a full year to respond to a VCAA notice.  Under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by the November 2002 and April 2003 
letters as well as the June 2003 SOC issued to him by the RO.  


ORDER

Entitlement to an increased evaluation for residuals of 
maxillary sinusitis is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



